Title: To James Madison from John Armstrong, 10 September 1805
From: Armstrong, John
To: Madison, James


          
            Sir
            Paris 10th. Sept. 1805.
          
          The note of which the annexed paper (Number 1) is a copy was put into by direction of Mr. Talleyrand who was then on the point of setting out for the camp at Bologne. The person charged with the delivery of it having no official relation to the minister and but little personal acquaintance with me tho’ sufficiently known as a political agent of the Govt. supposed that some introductory credential might be necessary and accordingly submited the official manuscript. It was the handwriting of Mr. T—d. Informed of communication he said had been prefered on account of greater security; it was a proof of the minister’s habitual circumspection and of nothing else. The communication itself wanted no explanation. It obviously grew out of the interest taken by France in the adjustment of differences which ought not to become wider. This interview ended with an assurance on my part that I was equally persuaded of the correctness of the motives which in this Step had influenced both the minister and the government and that I should transmit the note to the president as early as possible. A second conversation took place between this person and myself on the 4 which you will find detailed in Number 2 annexed. The note as illustrated presents a full development of French policy on this subject. The moment of their putting it into motion may have been somewhat hastened by the expected war. All possible means of raising money are tried and this may be regarded as one of the expedients.
          Mr. Skipwith will give you the current news of the day. A fact not publicly known & somewhat interesting is the plan of the projected Campaign. The grand army of 160,000 men in seven divisions, each commanded by a Marshal, & the whole by the Emperor, crosses the Rhine on the 30th. and takes the road to Vienna. Their movements will be, like those of their Leader, rapid & vigorous. Messina in upper and Jordan in lower Italy, will persue a defensive system. With the greatest possible respect, I am, Sir, Your most obed. hum. Servt
          
            John Armstrong
          
        